DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 12/8/21 have been received. Claims 1, 9,  and 10 have been amended.
Claim Objections
3.	The objections to claims 9 and 10 are withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 112
4.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,  on claims 1-8 is withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 103
5.	The rejection under 35 U.S.C. 103 as being unpatentable over Day et al. (US 2010/0167169) as cited in IDS dated 1/7/20 in view of Ashcroft (US 3,689,3200) as cited in IDS dated 1/7/20 on claims 1-4 and 8 is/are withdrawn because Applicant’s remarks have been fully considered and are persuasive.
6.	The rejection under 35 U.S.C. 103 as being unpatentable over Day et al. (US 2010/0167169) as cited in IDS dated 1/7/20 in view of Ashcroft (US 3,689,320) as cited in IDS dated 1/7/20  in view of Card (EP 0195353A2) as cited in IDS dated 1/7/20 on claims 5-7 is/are withdrawn because Applicant’s remarks have been fully considered and are persuasive.

8.	The rejection under 35 U.S.C. 103 as being unpatentable over Selcuk et al. (GB2400723A) in view of Liu et al.  (US 2015/0099061) in view of Benamira et al., Int. J. Hydrogen Energy, Vol. 37, (2012), pp. 19371-19379 as cited in IDS dated 1/7/20 on claims 10, and 11 is/are withdrawn because Applicant’s remarks have been fully considered and are persuasive.
9.	The rejection under 35 U.S.C. 103 as being unpatentable over Selcuk et al. (GB2400723A) in view of Liu et al.  (US 2015/0099061) in view of  Iisaka (US 2009/0068525) on claim 13  is/are withdrawn because Applicant’s remarks have been fully considered and are persuasive.
10.	The rejection under 35 U.S.C. 103 as being unpatentable over Selcuk et al. (GB2400723A) in view of Benamira et al., Int. J. Hydrogen Energy, Vol. 37, (2012), pp. 19371-19379 as cited in IDS dated 1/7/20 in further view of Liu et al. (US 2015/0099061) on claims 16-19  is/are withdrawn because Applicant’s remarks have been fully considered and are persuasive.
Allowable Subject Matter
11.	Claims 1-19 are allowed.
12.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 1 is directed to a method of fabricating a three-dimensional architectured anode comprising: immersing a fabric textile in a precursor solution comprising a nickel salt and gadolinium doped ceria (GDC) to absorb the nickel salt and GDC to the fabric textile; removing the fabric textile comprising the absorbed nickel salt and GDC from the precursor solution, and 
	The prior art to Day et al. (US2010/0167169) discloses a method of fabricating a three-dimensional architectured anode comprising: immersing a mesh in a precursor solution comprising a nickel oxide and gadolinium doped ceria (GDC) to absorb the nickel oxide and GDC to the mesh; removing the mesh comprising the absorbed nickel oxide and GDC from the precursor solution, and calcining the mesh to form the three-dimensional architectured anode comprising nickel oxide and GDC but does not disclose, teach or render obvious immersing a fabric textile in a precursor solution comprising a nickel salt and gadolinium doped ceria (GDC) to absorb the nickel salt and GDC to the fabric textile; removing the fabric textile comprising the absorbed nickel salt and GDC from the precursor solution; and calcining the fabric textile to form the three-dimensional architecture anode comprising nickel oxide and GDC.
	The prior art to Ashcroft (US 3,689,320)  teaches production of electrodes, a woven cotton fabric with a warp count of 72 and a weft count of 60 was immersed for 10 minutes in 100 cc. of water containing 38 grams of nickel sulfate, dried at 70°C in air and sintered with a residence time of 9.7 minutes in the hot zone at 1050°C, but does not teach, disclose or render obvious the remainder of the limitations.
13.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 9 is directed to a method of forming a direct carbon fuel cell, comprising: forming a three-dimensional architectured anode comprising nickel oxide and gadolinium doped
ceria (GDC) on a first surface of an electrolyte; applying a fuel to the three-dimensional architectured anode; and forming a strontium-doped samarium cobaltite-GDC cathode on a second surface of the electrolyte.

	The prior art to Liu et al. (US2015/0099061) teaches a method of producing a solid oxide fuel cell, cathode materials include perovskite type oxides, doped ceria, strontium samarium cobalt oxide gadolinium cerium oxide but does not teach, disclose or render obvious the remainder of the limitations.
14.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 16 is directed to a direct carbon fuel cell comprising: a carbonate-gadolinium doped ceria electrolyte; a three-dimensional architectured anode on a first side of the carbonate-gadolinium doped ceria electrolyte; a fuel in the three-dimensional architectured anode; and a cathode comprising a strontium-doped samarium cobaltite-gadolinium doped ceria material on
a second side of the carbonate-gadolinium doped ceria electrolyte.
	The prior art to Selcuk et al. (GB2400723A) discloses a direct carbon fuel cell comprising: a gadolinium doped ceria electrolyte; an anode on a first side of the gadolinium doped ceria electrolyte; a fuel in the anode; and a cathode on a second side of the gadolinium doped ceria electrolyte but does not disclose, teach or render obvious a carbonate-gadolinium doped ceria electrolyte; a three-dimensional architecture anode; a cathode comprising a strontium-doped samarium cobaltite-gadolinium doped ceria material.
2CO3-Na2CO3) as electrolyte for low temperature solid oxide fuel cell applications but does not teach, disclose or render obvious the remainder of the limitations.
	The prior art to Liu et al. (US 2015/0099061) teaches a method of producing a solid oxide fuel cell, cathode materials include perovskite type oxides, doped ceria, strontium samarium cobalt oxide gadolinium cerium oxide but does not teach, disclose or render obvious the remainder of the limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724